Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the Applicant indicates support for newly amended feature is found in [0081-0083], but there is still not enough support. 
Newly amended feature claims “storing ... a time-domain waveform of a multicarrier modulated symbol having a set of sub-carriers in which alternating sub-carriers are set to non-zeros and zeros in frequency domain.” In [0081], it only discloses “a sample waveform could be stored,” but it does not specifies symbol of the stored sample waveform having “a set of sub-carriers in which alternating sub-carriers are set to non-zeros and zeros in frequency domain.” 
Claim 1 further claims that “waveform-coding successive on-off-keying (OOK) mapped data bits using retrieved copies of the time-domain waveform to generate waveform coded multicarrier modulated data symbols.”
However, [0081-0083 and 0096] do not specify waveform coding OOK bits using multiple copies of the stored time-domain waveform to generate waveform coded multicarrier modulated data symbols (emphasized). 
	Moreover, an analogous art by Fielder (US 20130208917) discloses a concept of eliminating IFFT operation by using stored time-domain samples. See [0145, Fielder], “some of the FFT and IFFT components can be eliminated by using buffers to store time-domain samples calculated for previous segments of samples.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 20190260624).
With respect to independent claims:
Regarding claims 1/15, Park teaches A method of providing a data signal ([Fig.5], wake up packet), comprising: 
storing, in a memory, a time-domain waveform ([0148], “in order to generate the symbol having Manchester coding applied thereto, a specific sequence is applied to all subcarriers.” The specific sequence needs to be stored in order to be applied.) of a multicarrier modulated symbol having includes a set of sub-carriers in which alternating sub-carriers are set to non-zeros and zeros in frequency domain ([0148], “an ON-signal is configured by using 13 subcarriers, the specific sequence having a coefficient at an interval of 2 spaces may correspond to [a 0 b 0 c 0 d 0 e 0 f 0 g] ... At this point, a, b, c, d, e, f, g may correspond to 1 or -1.”); 
waveform-coding ([0128 and 0146-0147], Manchester coding may apply to OOK scheme)  successive on-off-keying (OOK) mapped data bits ([0114], payload of the Wake-up packet is processed under an “OOK scheme, Information (bit) 1 may correspond to the ON-signal, and Information (bit) 0 may correspond to the OFF-signal. On the other hand, if the Manchester coding method is applied, it may be indicated that Information 1 is shifted from the OFF-signal to the ON-signal, and that Information 0 is shifted from the ON-signal to the OFF-signal.” And [0154], “If the OOK modulation is only used, the sequence may, for example, correspond to 100001 ... if Manchester coding is used, the sequence may correspond to 100101010110.” In other words, Manchester coding is applied to 1-bit information 1 and 1-bit information 0 in the OOK scheme. Ordinary skilled in the art would understand a sequence of more than one bits may exist.) using retrieved copies ([0117], “One ON-signal has the size of 1 bit. More of the time-domain waveform ([0145], “In an OOK transmission ... the time period used for transmitting one bit (or symbol) excluding the guard interval of the transmitted signal is equal to 3.2 us. At this point, if Manchester coding is also applied ... each sub-information having a length of 1.6 us,” there are two sub-information.) to generate waveform coded multicarrier modulated data symbols ([0148], “generate the symbol having Manchester coding applied thereto.”);
up-converting ([0625], “a converter converting a baseband signal and a radio signal to and from one another.”) the waveform coded multicarrier modulated data symbols to a carrier frequency to provide a data signal ([0115], “the transmitting device selects 13 consecutive subcarriers of the reference band, 20 MHz band, as a sample and applies a sequence”); and 
transmitting the data signal over a wireless channel ([Fig.5], the wake-up packet is transmit to a receiving device.).

With respect to dependent claims:
Regarding claims 2/16, Park teaches wherein each multicarrier modulated symbol includes a total of N sub-carriers that are available ([0115], “among the 64 , and the set of sub- carriers include M consecutive sub-carriers that are in the middle of the N sub-carriers to be used ([0115], 13 subcarriers, “ranging from -6 to +6.”), the M subcarriers are set between non-zeros and zeros alternately ([0148], “[a 0 b 0 c 0 d 0 e 0 f 0 g] ... At this point, a, b, c, d, e, f, g may correspond to 1 or -1.”), where N>M (N=64, M=13).
Regarding claims 3/17, Park teaches wherein sub-carriers of each multicarrier modulated symbol are orthogonal sub-carriers ([0135], “each symbol may be generated by using the legacy 802.11 OFDM transmitter. And, the number of subcarriers that are used for generating each symbol may be equal to 13.” Subcarriers under OFDM scheme.)
Regarding claims 4/18, Park teaches where N=64 and M= 13 ([0115], “among the 64 subcarriers, the transmitting device selects subcarriers having subcarriers indexes ranging from -6 to +6.”).
Regarding claims 5/20, Park teaches wherein 7 of the M subcarriers are set to non-zeros and the alternating remaining of the M subcarriers are set to zeros ([0148], “[a 0 b 0 c 0 d 0 e 0 f 0 g] ... At this point, a, b, c, d, e, f, g may correspond to 1 or -1.”).
Regarding claims 6/19, Park teaches generating the N sub-carriers periodically by using an N point Inverse Fast Fourier Transform (IFFT) ([0015], “64-point inverse fast Fourier transform (IFFT).”).
Regarding claim 7, Park teaches wherein the bandwidth (BW) of the M consecutive sub-carriers is 4.1 MHz ([0033], “the 13 subcarriers may correspond to a band of about 4.06 MHz.”).
Regarding claim 8, Park teaches wherein the M consecutive sub-carriers has a duration of 3.2 microsecond (us) ([0142 and Table2]).
Regarding claim 9, Park teaches wherein each multicarrier modulated symbol includes a guard interval prepended in time domain ([0137], “A symbol that is generated for the WUR may be configured of a cyclic prefix (CP) (or a guard interval (GI)).”)
Regarding claim 10, Park teaches wherein the sub-carriers have an inter-carrier spacing (SS) of 312.5 kHz ([0034], “The subcarrier spacing of each of the K subcarriers may be 312.5 KHz.”), and each multicarrier modulated symbol has a duration of 4 microsecond (us) including the guard interval ([0117], “a symbol of 3.2 us may be generated, and, if a cyclic prefix (CP) (0.8 us) is included, one symbol having the length of 4 us may be generated.”).
Regarding claim 11, Park teaches wherein the sub-carriers are sampled at a sampling rate equal to 20 MHz ([0115], “the transmitting device selects 13 consecutive subcarriers of the reference band, 20 MHz band, as a sample and applies a sequence”).
Regarding claim 13, Park teaches wherein waveform-coding comprises Manchester-coding the successive OOK mapped data bits onto successive retrieved copies of the time domain waveforms of the multicarrier modulated symbols ([0154], “performing the method for generating Information 0 and Information 1 by using Manchester coding.” And [0148]).
Regarding claim 14, Park teaches wherein each multicarrier modulated symbol has a duration of 4us including a prepended guard interval duration of 0.8us ([0117], “a symbol of 3.2 us may be generated, and, if a cyclic prefix (CP) (0.8 us) is included, one symbol having the length of 4 us may be generated.”).
	Regarding claim 21, Park teaches storing, in the memory, the time-domain waveform of the multicarrier modulated symbol comprises storing a first time-domain version of the multicarrier modulated symbol having a leading 2us duration having a higher energy level than a trailing 2us duration ([0256], Table 11), and a second time-domain version of the multicarrier modulated symbol having a leading 2us duration having a lower energy level than a trailing 2us duration ([0256 and Table 11), and 
waveform-coding the successive on-off-keying (OOK) mapped data bits using retrieved copies of the time-domain waveform comprises retrieving a copy of the first time-domain version to represent one of a binary "1" data bit or a binary "0" data bit and retrieving a copy of the second time-domain version to represent the other of a binary "1" data bit or a binary "0" data bit ([0256 and Table 11).

Response to Arguments
Applicant’s arguments with respect to claims 1-21 filed on 12/15/2021 have been considered but are moot because the new ground of rejection in instant Office action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHIREN QIN/Examiner, Art Unit 2411